FREEMAN, J.,
dissenting.
In this case- I dissent from the opinion of a majority of the court for the following reasons, among others.
By the first section of the act of 1819, carried into the Code, sec. 2763, any one having had, by himself or those through whom he claims, seven years adverse possession of lands, granted by this. State, the State of *54North Carolina, holding the same by conveyance, devise, grant, or other assurance of title,, purporting to convey an estate in fee, without action effectually prosecuted against him, is vested with a good and indefeasible title to the land described in his assurance of title. This is the only section that purports, or was ever held to give any title to the adverse claimant.
By the second section, which is peculiar to our State, we believe, at any rate, had no existence in English jurisprudence which is transferred to the Code in secs. 2764, 2755. It is. provided, first — “and on the other hand — that is, as contradistinguished from the effect given to the holding under the first section— any person, and those claiming under him, neglecting for the said term of seven years to avail themselves of the benefit . of any title, legal or equitable, by action at law or in equity, effectually prosecuted against the person in possession, as in the foregoing section, are forever barred, and then the next provision is, no person, or any one claiming under him, shall have any action, either at law or in equity, for any lands, tenements, or hereditaments, but within seven years after the right of action accrued.”
On the very face of these enactments it is seen that the first section gives a right to the possessor, and vests a title; but the other sections only bars the suit or right of action of t,he party holding the better title who fails to sue within seven years. It does not pretend to vest any .right or title whatever in the possessor.
*55The effect of holding, without claiming under an instrument or conveyance purporting to give a fee simple, is only to defeat an action prosecuted against the party so holding, no more or no less. •
The error, as I think, in the opinion of the majority, and of Judge Wright, in the case of Marr v. Gilliam et ats., 1 Cold., 489, is in making a distinction not made or contemplated by the statute, as between a person in possession of land under a contract not purporting to convey a fee simple, and a mere trespasser. In the one case it is claimed and held the party acquires a right or title which he may sell or dispose of, and which descends to his heirs, while in the latter case no such title is acquired. We take it this distinction is not warranted either by the language of the statute nor by any decission, except the opinion of Judge Wright, and I do not think it is supported by sound reason or policy. The statute makes no distinction as to the right acquired by a party claiming as disseisor and one under a contract, verbal or written, which does not purport to convey a fee simple, and we can see no reason why any should be made.
The effect of the holding of the majority of the court is to do away practically with the difference between the first and second sections of the act. A party in possession of land, but having no assurance purporting to convey a fee simple, has only to hold seven years, and die, or sell to another party, and then his heirs or vendee may protect themselves from suit by the real owner by virtue of the possession of *56the ancestor or vendor, and hold seven years under the title by descent or under the deed, and then, by virtue of the first section, the fee simple title is vested indéfeasibly in such heir or vendee. This cannot be prevented by the true owner, for the possession of the party who had no title for seven years, under this view, has barred, not only the action of the true owner against the possessor, but against all parties claiming under him. Thus the second section is made as effective. to vest the title as the first, as I think, contrary to all the received views of our courts and of the profession, except the one isolated opinion of Judge Wright, which, with all proper deference, I think was a dictum, and if not, was subversive of the real purpose of the Legislature, as expressed in the statute.
In addition, to show the total inapplicability of the provisions of the last sections in a case where, as in the case before us, the party in possession holds by verbal contract, is shown by this: To what extent shall he be held to acquire his transmissible title? To the whole tract contained or included in the verbal contract, or only to the extent of his actual inclosure. Certainly, by all our decisions, having no writing to define his boundaries, he only holds to the extent of actual possession. Yet he gets the benefit, under this bolding, of a contract to vest him with a right which he can sell, but which must be dropped at once when you come to define the possession, and he must abandon it — can take no benefit under it whatever, but must stand on his actual possession, and that alone.
*57Again, such a possessor sells and conveys by boundaries defining the whole tract. Shall the vendee hold possession to the boundaries of the deed, by virtue of the actual possession of, perhaps, only one acre by his vendor for seven years? or shall he only get-the right of his vendor to the one acre actually held and occupied?
I think, with all respect for the opinion of a majority of my brethren, that to carry out this doctrine and apply it will involve the necessity of overturning the whole body of our law on this question, and. bring our cases into such confusion that we will find it impossible ever to reconcile them. I therefore insist on holding to what I deem the well recognized doctrine — before the case in 1st Coldwell — that the possessor who holds without a conveyance or other assurance of title purporting to convey a fee simple, only has a right to maintain his possession against the party who holds the true title, but that he cannot sell or convey, either by contract or descent, any right or title to any one else.
Such, I think, is the plain meaning of the statute, and such the current of our decisions, as will be seen by the cases cited in notes to Code on the sections referred to. I think the doctrine and effect of a disseisin, and distinction between a disseisin and naked trespasser, while well founded in the common law, have no application whatever to the cases under our statute of 1819, and that to apply these distinctions to the statute is not warranted by the statute, nor by the sound analogies of the law.
*58For these and other reasons that might be given, I feel bound to dissent from the opinion of a majority of the court in this case.